SAVOY, Judge ad hoc.
This case involves the companion case of Sheridan et al. v. Deshotel et al., 121 So.2d 30S consolidated for purposes of trial, which decision has been handed down by this Court this day. It is a claim by Pacific Indemnity Company, the subrogee of William J. Sheridan, for damages sustained in the accident set out in the case of Sheridan et al. v. Deshotel et al. On the trial in the lower court, it was agreed that the judgment sustained by William J. Sheridan totaled the sum of $703.45. Pacific Indemnity Company, as the collision insurer of William J. Sheridan, paid this amount to him, and he has subrogated his claim to them.
For the reasons set out in the case of Sheridan et al. v. Deshotel et al., the judgment of the lower court is affirmed.
Affirmed.